DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumiki et al., US 2012/0307091.
In regard to claim 1, Yumiki et al., US 2012/0307091, discloses a method, comprising: 
operating a remote image capture system (see figure 1, element S) within a defined geolocation region, the remote image capture system including a camera (see figure 1, element 1), position orientation controls (see figure 1, element 51) for the camera, ambient sensors (see figure 2, elements 17-19 and photometry sensors, not shown) and a control unit (see figure 2, element 3) (see para 30-34 and 42); 

communicating to the client device attributes of the geolocation region (see para 42 and 58);
communicating to the client device an image capture location within the geolocation region (see para 84); and 
providing a prompt to the client device to activate the camera (see para 90: the user of a terminal may select the shooting conditions relative to the particular subject before activating the camera for capture, instead of the priority selection in para 85).
In regard to claim 2, Yumiki et al., US 2012/0307091, discloses the method of claim 1 further comprising prompting the user to activate the position orientation controls for the camera (see para 75).
In regard to claim 3, Yumiki et al., US 2012/0307091, discloses the method of claim 1 further comprising altering camera settings in response to data from the ambient sensors (see para 85: setting exposure based on photometry sensing of distance and light sensing).
In regard to claim 5, Yumiki et al., US 2012/0307091, discloses the method of claim 1 wherein attributes of the geolocation region include attributes of the remote image capture system selected from camera zoom capability, available video resolution, and sound options (see para 74).

In regard to claim 7, Yumiki et al., US 2012/0307091, discloses the method of claim 6 further comprising storing digital media generated by the remote image capture system at the server (see para 91).
In regard to claim 8, Yumiki et al., US 2012/0307091, discloses the method of claim 6 further comprising processing the user facial recognition data at the server (see para 44).
In regard to claim 9, Yumiki et al., US 2012/0307091, discloses the method of claim 6 further comprising augmenting content to digital media generated by the remote image capture system (see figures 11 and 12).
In regard to claim 11, Yumiki et al., US 2012/0307091, discloses the method of claim 1 further comprising displaying on the client device a video feed from the remote capture system (see figures 11 and 12).
In regard to claim 12, Yumiki et al., US 2012/0307091, discloses the method of claim 1 further comprising sharing captured digital media over a network (see para 58 and 88).
In regard to claim 13, Yumiki et al., US 2012/0307091, discloses the method of claim 1 further comprising maintaining a camera roll of digital media generated by the remote image capture system (see para 57 and 86).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollinger, US 2013/0210563, discloses an imaging system with remote capture.  US 2012/0127319, discloses an imaging system with face detection performed on a remote camera.
US 9,147,047, discloses a camera system with remote camera activation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs